     Case 2:20-cv-00638-KJM-JDP Document 11 Filed 12/22/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT

 9                      FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   Ben Mouzoon,                                              No. 2:20−CV−00638−KJM−JDP
12                              Plaintiff,                     ORDER
13           v.
14
     Bonfire Entertainment LLC,
15
                                Defendant.
16

17          On March 24, 2020, Ben Mouzoon brought this action against Bonfire Entertainment

18   LLC, alleging violations of the Fair Labor Standards Act of 1938, the California Labor Codes,

19   California Business and Profession Code and Common Law Conversion. See Compl., ECF No.
20   1. On October 14, 2020, this court issued an order to show cause directing plaintiff within 14

21   days to show why this matter should not be dismissed for failure to prosecute. See Order, ECF

22   No. 6 (citing Fed. R. Civ. P. 41(b)). As of the date of this order, plaintiff has not answered this

23   court’s order to show cause, defendants have not yet appeared and no further action has been

24   taken by plaintiff to complete litigation of this case.

25          IT IS THEREFORE ORDERED this case be dismissed for failure to prosecute, and

26   plaintiff’s motion to dismiss (ECF No. 10) is denied as moot.

27          Case closed.

28   DATED: December 22, 2020.

                                                       1
